           Case 1:20-cv-00008-CRC Document 27-1 Filed 11/17/20 Page 1 of 1
                                           Exhibit # 1

From:               Monn, Erin W.
To:                 jeffrey_zalesin@dcd.uscourts.gov; cooper_chambers@dcd.uscourts.gov; haleyfirm@gmail.com; djackson@jacksonassociateslawfirm.com
Cc:                 Cuthbertson, James D.; Janey, Neal M.
Subject:            1:20-cv-00008-CRC Harris v. WMATA Motion for Summary Judgment Exhibits 1&2
Date:               Friday, October 30, 2020 2:38:47 PM




    You have received 1 secure file from EWMonn@wmata.com.
    Use the secure link below to download.



    Good Afternoon,

    Please find attached Exhibits 1 and 2 for the case of Harris v. WMATA, case number 1:20-cv-00008-CRC
    regarding the recently filed Motion for Summary Judgment.

    For best downloading and viewing capabilities, please use the Google Chrome browswer when opening the
    link. Then, before clicking to download the file, please select "CTF" on the drop down menu to the right of
    the file.

    Please let me know if you have any difficulty opening or downloading the file.


    Sincerely,



    Erin W. Monn

    Litigation Paralegal

    WMATA

    600 Fifth Street, NW, 2E-05

    Washington, DC 20001

    P: 202-962-1737

    F: 202-962-2550

    E: ewmonn@wmata.com




    This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client
    privileged information or information prepared in anticipation of litigation. If you are not the proper recipient, please
    notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is
    prohibited.




    Secure File Downloads:
    Available until: 13 November 2020

    Click link to download:

           Audio Files Exhibits 1 & 2.zip
           94.99 MB, Fingerprint: 4b13d4da3ee476b8196b27c22c971a38 (What is this?)


    You have received attachment link(s) within this email sent via WMATA's Accellion Secure File Transfer. To retrieve the attachment(s),
    please click on the link(s).



                                                                                                                              Secured by Accellion
